y




                                         MANDATE

                                     Court of Appeals
                                First District of Texas
                                     NO. 01-13-00923-CV

                  VIRGINIA DAILEY AND JOHN W. DAILEY, Appellants

                                                V.
                     FRANK DAILEY AND TERRY DAILEY, Appellees

    Appeal from County Civil Court at Law No. 2 of Harris County. (Tr. Ct. No. 1024856).


TO COUNTY CIVIL COURT AT LAW NO. 2 OF HARRIS COUNTY,
GREETINGS:

          Before this Court, on the 28th day of August 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                         This case is an appeal from the final judgment signed by
                 the trial court on June 24, 2013. After submitting the case on
                 the appellate record and the arguments properly raised by the
                 parties, the Court holds that the trial court’s judgment contains
                 no reversible error. Accordingly, the Court affirms the trial
                 court’s judgment.

                        The Court orders that the appellants, Virginia Dailey
                 and John W. Dailey, jointly and severally, pay all appellate
                 costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered August 28, 2014.

              Panel consists of Justices Keyes, Sharp, and Huddle. Opinion
              delivered by Justice Sharp.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




January 2, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT